DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 17-36 are pending.
	The prior art submitted on 4/9/21 has been considered.
2. 	The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to
prevent the unjustified or improper timewise extension of the “right to exclude”
granted by a patent and to prevent possible harassment by multiple assignees.  See
In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759
F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214
USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA
1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may
be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent is shown to
be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign
a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully

comply with 37 CFR 3.73(b).
Claims 17 and 23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10383275 (refers as ‘275).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 17 and 23 in 17/194130 would have been anticipated by the invention defined in claim 1 of (‘275).   Claim 1 of (‘275) have all the limitations of claims 17 and 23 of current application. 
Claims 18-19 are depended on claim 17 rejected as above.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10383275 (refers as ‘275).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 20 in 17/194130 would have been anticipated by the invention defined in claim 2 of (‘275).   Claim 2 of (‘275) have all the limitations of claim 20 of current application. 
Claims 21-22, and 24, are depended on claim 17 rejected as above.
Claims 25, and 28, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, and 13 of U.S. Patent No. 10383275 (refers as ‘275).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 25, and 28 in 17/194130 would have been anticipated by the invention defined in claims 12, and 13 of (‘275).   Claims 12, and 13 of (‘275) have all the limitations of claims 25, and 28 of current application. 
Claims 26-27, and 29-32, are depended on claim 25 rejected as above.
Claim 33 is a non-transitory computer-readable storage media corresponding to claim 25 rejected as above.
Claims 34-36, are depended on claim 33 rejected as above.


Claims 17-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 17-18 in 17/194130 would have been anticipated by the invention defined in claim 1 of (‘608).   Claim 1 of (‘608) have all the limitations of claims 17-18 of current application. 
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 19 in 17/194130 would have been anticipated by the invention defined in claim 2 of (‘608).   Claim 2 of (‘608) have all the limitations of claim 19 of current application. 
Claims 20, and 23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 20, and 23 in 17/194130 would have been anticipated by the invention defined in claim 3 of (‘608).   Claim 3 of (‘608) have all the limitations of claims 20, and 23 of current application. 
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 21 in 17/194130 would have been anticipated by the invention defined in claim 4 of (‘608).   Claim 4 of (‘608) have all the limitations of claim 21 of current application. 
Claims 22 and 24, are depended on claim 21 rejected as above.
Claims 25, and 26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 25, and 26 in 17/194130 would have been anticipated by the invention defined in claim 9 of (‘608).   Claim 9 of (‘608) have all the limitations of claims 25, and 26 of current application. 
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 27 in 17/194130 would have been anticipated by the invention defined in claim 10 of (‘608).   Claim 10 of (‘608) have all the limitations of claim 27 of current application. 
Claims 28, and 31, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 28, and 31 in 17/194130 would have been anticipated by the invention defined in claim 11 of (‘608).   Claim 11 of (‘608) have all the limitations of claims 28, and 31 of current application. 
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10939608 (refers as ‘608).  Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 29 in 17/194130 would have been anticipated by the invention defined in claim 12 of (‘608).   Claim 12 of (‘608) have all the limitations of claim 29 of current application. 
Claims 30 and 32, are depended on claim 25 rejected as above.
Claims 33-34, are non-transitory computer-readable storage media corresponding to claims 25-26 rejected as above.
Claims 35-36, are depended on claim 33 rejected as above.
					Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	. Salmon et al. (11173996)
	. Mayer et al. (10286920)
	. Maruhashi et al. (10074984)
	. Jinbo et al. (9506223)
	. Lewis (9464905)
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALENA TRAN/          Primary Examiner, Art Unit 3664